Citation Nr: 1231968	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a disability manifested by blurry vision.

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for residuals of injury to a left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2009 and April 2011 for further development.  


FINDINGS OF FACT

1.  A lumbar spine disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  A disability manifested by blurry vision (cataracts) was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

3.  A cervical spine disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

4.  There is no objective medical evidence of current chronic residuals of a left leg injury.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A disability manifested by blurred vision (cataracts) was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Alleged residuals of a left leg injury were not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated April 2003.  

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO re-issued VCAA notice in June 2010.  This notice fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in August 1983, August 1998, and May 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his disabilities are the result of an in-service jeep accident.  

The service treatment records reflect that the Veteran was involved in a Jeep accident in November 1973.  He complained of pain in the dorsal aspect of his left foot.  He had full range of motion.  X-rays were negative.  

Service treatment records also show that, in May 1974, the Veteran was treated for an injured left ankle.  He injured it when he was hit by a bike pedal.  He also incurred an infection to his Achilles tendon anterior to the left foot.  X-rays taken in September 1974 were negative.  However, there was swelling.  The Veteran's June 1975 separation examination yielded normal findings.     

In November 1982 and December 1982, the Veteran filed original claims for blurry eyes, painful eyes, and severe pain in the lumbar region.

The Veteran underwent a special orthopedic and surgical examination in August 1983.  He reported that he was thrown from his Jeep and sustained injuries to his right leg and back area.  He reported that he was not hospitalized; but was treated locally.  The examiner noted that he has not been under any medical treatment for any of his disabilities.  On examination, the August 1983 examiner found normal vertebral columnar line without spasm or edema.  The Veteran had normal range of motion without any significant complaints or limitations.  Upon examination of the Veteran's left leg, the examiner found only the presence of a pea sized nodule at junction of the middle and one thirds pre-tibial area, of no clinical significance.  
An August 1983 x-ray of the lumbosacral spine revealed no evidence of fracture, dislocation, or other bone pathology.  The intervertebral spaces were preserved and the pedicles were intact.  The sacroiliac joints were normal.  

The Veteran underwent another VA examination in August 1998.  He complained of chronic pain in his neck, back, and in the middle of his shoulder blades.  No anatomical defects were noted.  X-rays showed no bone or disc space abnormalities.  

Outpatient treatment reports reflect that the Veteran sought treatment in October 2003 for injuries sustained when he was allegedly attacked by police officers two weeks earlier.  He went to the Emergency Department to rule out fractures to his neck and back.  X-rays revealed no fractures.  

An October 2004 treatment report reveals that the Veteran sought treatment for severe pain in his left hand that traveled all the way to his shoulders and neck.

A June 2007 treatment report reflects that the Veteran sought treatment after hitting his head on a tree.  He was initially treated at Putnam County Hospital, where he was told that he had a concussion and a sprained elbow.  He reported blurred vision, headaches,  forehead numbness, and nausea.  X-rays of the cervical spine revealed that vertebral bodies were anatomically aligned.  There was no evidence of a fracture or subluxation.  Disc spaces were preserved.  There were no significant degenerative changes.  

A September 2007 outpatient treatment report reflects that the Veteran continued to complain of neck pain.  He was assessed with cervical pain.  X-rays revealed mild degenerative changes C5-C6.  X-rays dated October 2007 revealed the presence of mild diffuse disc bulge with superimposed small left foraminal to left lateral disc protrusion at the level of L4/5 partially obliterating the fat planes toward the exiting left-sided nerve root.   

Pursuant to the Board's April 2011 Remand, the Veteran under underwent VA examinations in May 2011.  The examiners reviewed the claims file in conjunction with the examinations.  At the Veteran's orthopedic examination, he reported that he was in a Jeep accident and was thrown forward approximately 200 feet.  He stated that he has had no subsequent injuries to his spine or left leg.  The examiner conducted a thorough examination report and specifically noted the x-rays of September 2007 and October 2007 that showed (1) mild degenerative changes of C5-C6, and (2) the presence of mild diffuse disc bulge with superimposed small left foraminal to left lateral disc protrusion at the level of L4/5 partially obliterating the fat planes toward the exiting left-sided nerve root.  He also noted that a March 2008 MRI revealed (1) mild C5-C6 posterior disc osteophyte complex with mid left neuroforaminal narrowing, and (2) no significant thoracic disc protrusion, spinal canal stenosis or foraminal narrowing.  The examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and lumbar spine.  

The examiner opined that the Veteran's lumbar and cervical spine disabilities were less likely than not related to service.  Her rationale was that there was no evidence in the service treatment records that the Jeep injury caused disabilities to either the lumbar or cervical spines.   

With regards to the Veteran's left lower extremity, the examiner found that there was no objective evidence of any residuals of a left lower extremity injury.  The examiner stated that a more precise diagnosis cannot be made inasmuch as there is no objective data to support a more definite diagnosis.  

At the Veteran's May 2011 VA eye examination, he complained of blurred vision that began during service after he was in an automobile accident.  The examiner noted that the Veteran's service treatment records failed to reflect any findings related to the cataracts or blurred vision; and that early cataracts was first documented on a July 2004 eye examination.  After a thorough examination, the examiner opined that the Veteran's cataracts were not caused by or related to service.  

Spines (lumbar and cervical)
The Board acknowledges that the Veteran was involved in a Jeep accident in November 1973.  However, the service treatment records reflect no complaints attributed to a spine disability (either lumbar or cervical).  Instead, the Veteran complained of a left foot injury.  The Veteran's June 1975 separation examination yielded normal findings with regards to the Veteran's spine.  

The Veteran underwent a special orthopedic examination in August 1983; and the examination yielded normal findings, including normal range of motion, and normal x-rays.  Likewise, an August 1998 VA examination yielded normal findings and normal x-rays.  

The Veteran sought treatment in October 2003 after he was allegedly attacked by two police officers.  Once again, x-rays of the Veteran's spine revealed no fractures.  

The Veteran sought treatment in June 2007 (after hitting his head on a tree).  Once again, x-rays of the cervical spine were normal.  

Finally, the Veteran was assessed with cervical pain and mild degenerative changes C5-C6 in September 2007 (32 years after discharge from service).  X-rays dated October 2007 revealed the presence of mild diffuse disc bulge with superimposed small left foraminal to left lateral disc protrusion at the level of L4/5 partially obliterating the fat planes toward the exiting left-sided nerve root.   

The Veteran underwent a May 2011 VA examination, where the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and lumbar spine; and opined that the disabilities were less likely than not related to service.  Her rationale was that there was no evidence in the service treatment records that the Jeep injury caused disabilities to either the lumbar or cervical spines.   

The Board notes that the Veteran first filed a claim for spinal disabilities in December 1982 (seven years after service).  Examinations dated August 1983, August 1998, October 2003, and June 2007 yielded normal findings.  The first objective evidence of spinal disabilities is dated September 2007 (32 years after discharge from service).  Moreover, the disabilities were mild degenerative changes C5-C6, and mild diffuse disc bulge with superimposed small left foraminal to left lateral disc protrusion at the level of L4/5 partially obliterating the fat planes toward the exiting left-sided nerve root.  There is no medical evidence that the disabilities had their onset in service, or that they were getting progressively worse over the course of 32 years.  

Finally, the Board notes that the only competent medical opinion to address the issue, weighed against the Veteran's claims.

With no objective evidence of lumbar or cervical spine disabilities for decades after service, and with the only competent medical opinion weighing against the claim, the Board finds that the preponderance of the evidence weighs against the claims.  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for lumbar and cervical spine disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Left leg
The Board once again acknowledges that the Veteran was involved in a Jeep accident during service, and that he complained of pain in the dorsal aspect of his left foot.  He had full range of motion and X-rays were negative.  He also sought treatment in May 1974 for an injured left ankle leading to an infected Achilles tendon.  X-rays were negative and the Veteran's June 1975 separation examination yielded normal findings.     

The Veteran underwent a special orthopedic in August 1983, which showed the presence of a pea sized nodule at junction of the middle and one thirds pre-tibial area, of no clinical significance.  

The Veteran underwent a May 2011 VA examination, and the examiner found that there was no objective evidence of any residuals of a left lower extremity injury. 

The Board finds that the Veteran incurred injuries to his left foot/left Achilles tendon during service; but that the injuries did not result in any chronic disabilities.  His June 1975 separation examination was normal, and a May 2011 VA examination revealed no objective evidence of any residuals.  Consequently, the Board finds that the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for residuals of a left leg injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Blurry vision
The service treatment records fail to reflect any findings attributed to a vision disability or an eye disability.  The Veteran initially filed a claim for painful eyes and blurry vision in November/December 1982 (seven years after service).    

The Veteran first sought treatment in July 2004; and he was diagnosed with early cataracts bilaterally.    

A June 2007 treatment report reflects that the Veteran sought treatment after hitting his head on a tree.  He reported blurred vision, headaches,  forehead numbness, and nausea.  

The Veteran underwent a May 2011 VA examination in which the examiner opined that the Veteran's cataracts and blurred vision were not caused by or otherwise related to service.

The Board finds that with the first complaints of blurred vision arising seven years after service, the first objective evidence of a disability arising in July 2004 (29 years after service), and the only competent medical opinion weighing against the claim, the Board finds that preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a disability manifested by blurred vision must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

 
ORDER

The appeal is denied.





______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


